 

Exhibit 10.1

AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

This AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT (this
“Amendment”) is made and entered into as of June 28, 2006 by and among Focus
Enhancements, Inc., a Delaware corporation (“Focus”), the purchasers signatory
hereto (each such purchaser, a “Purchaser” and collectively, the “Purchasers”),
and Thomas Boucher (the “Purchasers’ Agent”).

RECITALS

WHEREAS, the Purchasers and Focus previously have entered into that certain
Senior Secured Convertible Note Purchase Agreement, dated as of January 24, 2006
(the “Original Purchase Agreement”), which Original Purchase Agreement provided
for, among other things, the mandatory registration (as more fully described in
the Original Purchase Agreement, the “Mandatory Registration”) for resale of
shares of common stock of Focus issuable upon conversion of the Notes, as
defined in the Original Purchase Agreement (the “Registrable Securities”);

WHEREAS, the failure to register the Registrable Securities would constitute an
Event of Default under the Original Purchase Agreement;

WHEREAS, Focus has registered the Registrable Securities on a registration
statement on Form S-3 (File No. 333-133291, the “Effective Registration
Statement”), declared effective by the Securities and Exchange Commission
(“SEC”) on May 10, 2006;

WHEREAS, as a consequence of the terms of the Original Purchase Agreement and
related Registration Rights Agreement entered into by and among Focus, the
Purchasers and Ingalls & Snyder, LLC as of January 24, 2006 (the “Original
Registration Rights Agreement”), Focus has been required under Generally
Accepted Accounting Principles to record a liability on its balance sheet
relating to the Registrable Securities resulting in an $4.0 million expense to
its statement of operations at the date of closing.  In addition, any
appreciation in Focus’ stock price will result in additional expense on Focus’
statement of operations reflecting the change in fair value of such liability;
and

WHEREAS, in order to permit Focus to reclassify the accounting treatment of the
Registrable Securities to additional paid in capital and thereby remove the
above-referenced liability from its balance sheet and to eliminate the continued
impact of such changes in fair value of such liability to its statement of
operations, the parties hereto agree to amend the Original Purchase Agreement
and the Original Registration Rights Agreement to delete the Mandatory
Registration obligation and the liquidated damages provisions and in partial
consideration therefor grant “piggy-back” registration rights to the Holders,
all upon the terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth, the consideration set forth in the Amendment to
the Original Registration Rights Agreement of even date herewith, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Section 1.               Defined Terms.

Capitalized terms used in this Amendment but not otherwise defined herein shall
have the meanings ascribed to them in the Original Purchase Agreement.

Section 2.               Amendments to Original Purchase Agreement.


--------------------------------------------------------------------------------




Section 7.5 of the Original Purchase Agreement relating to registration of the
Registrable Securities is hereby deleted in its entirety.

Section 3.               Ratification of Original Purchase Agreement.

Except as modified by the terms of this Amendment, the Original Purchase
Agreement is hereby ratified and confirmed in its entirety, and shall remain in
full force and effect in accordance with its terms.

Section 4.               Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Each party hereto confirms that any facsimile copy of such
party’s executed counterpart of this Amendment (or its signature page thereof)
shall be deemed to be an executed copy thereof.

Section 5.               Governing Law.

This Amendment shall be governed by the laws of the State of New York (other
than its rules of conflicts of law to the extent that the application of the
laws of another jurisdiction would be required thereby).

Section 6.               Counsel.

EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGES THAT HE, SHE OR IT HAS BEEN ADVISED
TO CONSULT SUCH PARTY’S LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO THE TERMS
AND CONDITIONS OF THIS AMENDMENT AND HAS BEEN GIVEN THE OPPORTUNITY TO DO SO.

Section 7.               Entire Agreement.

The Original Purchase Agreement (including any and all annexes, exhibits and
schedules thereto), as amended by this Amendment, constitute the entire
agreement of the parties hereto with respect to the subject matter thereof and
hereof, and supersede all prior agreements and understandings of the parties,
oral and written, with respect to the subject matter thereof and hereof. The
parties hereto intend to be bound, and hereby agree, that this amendment is
effective as of June 28, 2006.

Section 8.               Other General.

The recitals hereto are a material part hereof and are incorporated in this
Amendment by reference as if fully set forth herein. Captions and headings are
for convenience only, are not deemed to be part of this Amendment and shall not
be used in the interpretation of this Amendment.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to the Original
Purchase Agreement as of the date first written above.

 





FOCUS ENHANCEMENTS, INC.

 

 

 

 

By:

/s/ Brett Moyer

 

Name:

Brett Moyer

 

Title:

CEO & President

 

 

 

 

PURCHASERS’ AGENT

 

 

 

 

Ingalls & Snyder LLC

 

 

 

 

By:

/s/ Thomas Boucher Jr.

 

Name:

Thomas Boucher Jr.

 

Title:

Manager

 

 

 

 

PURCHASERS

 

 

 

/s/ Thomas Boucher Jr for Ingalls & Snyder Value Partners

 

/s/ Steven Foote

 

 


--------------------------------------------------------------------------------